Citation Nr: 0316386	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-01 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for the service connected post operative right inguinal 
hernia to include ilio-inguinal nerve disability on an 
extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse and physician




ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1981 to December 
1989.

This appeal arises from rating decisions of the Wichita, 
Kansas Regional Office (RO).  By decision of the Board in 
March 2001, the issue of entitlement to a rating in excess of 
10 percent for the service connected right inguinal hernia on 
a scheduler basis was denied.  The issue of entitlement to a 
rating in excess of 10 percent for the right inguinal hernia 
on an extraschedular basis was remanded to the RO at that 
time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's postoperative right inguinal hernia to 
include ilio-inguinal nerve disability has not resulted in 
marked interference with employment or required frequent 
periods of hospitalization.


CONCLUSION OF LAW

The criteria for the assignment of an increased rating in 
excess of 10 percent for the service connected post operative 
right inguinal hernia to include ilio-inguinal nerve 
disability on an extraschedular basis have not been met.  38 
C.F.R. § 3.321(b)(1) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by VA 
as part of that notice (to include what evidence, if any, 
will be obtained by the claimant, and which evidence, if any, 
will be retrieved by VA).  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001). See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), where the 
U.S. Court of Appeals for Veterans Claims (Court) addressed 
the duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), set forth in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in rating 
decisions and most specifically in the March 2003 
supplemental statement of the case of the evidence needed to 
substantiate his claim for a higher evaluation on an 
extraschedular basis.  The veteran was provided an 
opportunity to submit such evidence, he was provided with 
notice of all regulations relating to his claim, the RO 
informed him of the reasons for which it had denied his 
claim, and the RO provided him additional opportunities to 
present evidence and argument in support of his claim.  

The veteran was supplied with a VCAA compliance letter in 
August 2002 in which he was informed as to VA's duty to 
assist him in obtaining evidence for his claim, what the 
evidence must show to establish his claim, what had been done 
to assist the veteran with his claim, and what information or 
evidence that VA needed from the veteran.  In particular, the 
veteran was requested to furnish evidence regarding how the 
service connected disability at issue affected his 
employability.  The veteran did not respond to this request.  
The Board finds that the information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
(West 2002).  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA inpatient 
and outpatient treatment records that span the history of 
this claim have been obtained.  The veteran has been afforded 
multiple VA examinations.  The veteran also provided personal 
testimony at a RO hearing in April 2000.  In short, VA has 
fulfilled the duty to assist by aiding the veteran in 
obtaining evidence that relates to his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

In May 1998, the veteran underwent surgery for right inguinal 
exploration with excision of a trapped femoral nerve.  A 
history of a right inguinal hernia repair of 10 years earlier 
was noted.  The veteran reported having chronic right 
inguinal pain.  

On VA examination in August 1998, the veteran reported that 
his condition had improved and that his pain was gone.  He 
currently did not need medication.  

On VA examination in September 1998, it was noted that the 
veteran had experienced an 85 percent improvement within a 
few days of the May 1998 surgery.  He did not feel pain all 
the time and he was not using medication.  

In August 1999, the veteran reported gradually feeling 
discomfort in the right inguinal area in recent months.  

The veteran testified in April 2000 that he was employed as a 
minister; that over the past 3 to 4 months he had missed one 
to two days of work per week; and that he normally worked 40 
to 50 hours per week.

The veteran indicated in a May 2000 statement that he missed 
on average one and a half days per week from work.  He felt 
that any increase in the level of pain would impact on his 
job and could cause him to lose his career.  


Analysis

In exceptional cases where schedular evaluations are found to 
be inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
assigned.  38 C.F.R. § 3.321(b)(1) (2002).  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The current 10 percent schedular evaluation assigned in this 
case for the veteran's service-connected postoperative right 
inguinal hernia to include ilio-inguinal nerve disability is 
not inadequate.  As the schedular criteria provide a proper 
basis for evaluating the veteran's service connected 
disability, as considered and discussed in the Board's March 
2001 decision, it does not appear that there are 
"exceptional or unusual" circumstances indicating that the 
rating schedule is inadequate to compensate the appellant for 
his disability.

Specifically, the Board finds no evidence of an exceptional 
disability picture that would render impractical the 
application of the regular schedular criteria.  It is not 
shown by the evidence that the veteran has required frequent 
hospitalizations for this disability.  The veteran was 
hospitalized in May 1998 for the disability at issue.  At 
that time, surgery was performed.  The veteran was 
subsequently hospitalized in August 1999 for a different 
service connected disability. 

Moreover, there is no evidence that the disability at issue 
has resulted in "marked interference" with employment 
beyond that contemplated by the regular schedular standards.  
The record shows that the veteran is gainfully employed as a 
minister.  He has testified that he loses time from 
employment due to his service connected disability; however, 
there is no showing that he is unable to maintain gainful 
employment.  As a result, the evidence does not show marked 
interference with the veteran's employability.  Thus, in the 
absence of any evidence which reflects that this disability 
is exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, there is no basis for the 
assignment of an extraschedular 


evaluation.  Accordingly, the preponderance of the evidence 
is against the veteran's claim for a higher evaluation on an 
extraschedular basis.


ORDER

Entitlement to an increased rating in excess of 10 percent 
for the service connected post operative right inguinal 
hernia to include ilio-inguinal nerve disability on an 
extraschedular basis is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

